DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/22 has been entered.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a pluggable optical transceiver module comprising: a proximate end having a form factor with a mechanical and electrical interface compatible with an industry standard module port; a distal end having eight (8) duplex fiber sockets, each socket configured to receive a duplex fiber optic connector coupled to duplex optical fibers for sending and receiving optical signals; and an optical signal processor coupled to the electrical interface of the module and a plurality of optical connections configured between each socket and a corresponding 
Specifically, the closest prior art identified by Examiner, e.g. US 10,741,943 B2, US 2021/0231885 A1,  US 10,623,838 B1, US 2021/0333496 A1 , US 2021/0051099 A1, US 2019/0229809 A1, US 2015/0256259 A1, US 10,698,168 B1, and US 2018/0299624 A1, each fails to specifically teach a distal end having eight (8) duplex fiber sockets, each socket configured to receive a duplex fiber optic connector coupled to duplex optical fibers for sending and receiving optical signals; and an optical signal processor coupled to the electrical interface of the module and a plurality of optical connections configured between each socket and a corresponding lens in the optical signal processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637